 
EXHIBIT 10.1


THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is dated
as of April 11, 2013 (the "Amendment Date"), among FFE TRANSPORTATION SERVICES,
INC., a Delaware corporation ("FFE"), LISA MOTOR LINES, INC., a Delaware
corporation ("LML"), CONWELL CORPORATION, a Delaware corporation ("Conwell"),
FFE LOGISTICS, INC., a Delaware corporation ("Logistics") (each of FFE, LML,
Conwell and Logistics is, individually, a "Borrower" and they are, collectively,
"Borrowers"), FROZEN FOOD EXPRESS INDUSTRIES, INC., a Texas corporation
("Parent"), CONWELL LLC, a Delaware limited liability company ("Conwell LLC"),
FX HOLDINGS, INC., a Delaware corporation ("FX"), COMPRESSORS PLUS, INC., a
Texas corporation ("CPI"), FFE DRIVER ACADEMY, INC., a Texas corporation ("FFE
Driver"), the financial institutions party to this Amendment as lenders
(collectively, "Lenders"), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders ("Agent").


R E C I T A L S:


A.            Borrowers, Guarantors, Lenders and Agent are parties to that
certain Loan and Security Agreement dated as of March 28, 2011, as amended by
that certain First Amendment to Loan and Security Agreement dated as of March
29, 2012 and that certain Second Amendment to Loan and Security Agreement dated
as of December 19, 2012 (as the same may be further amended, restated, modified,
extended or renewed from time to time, the "Loan Agreement").


B.            Borrowers, Guarantors, Lenders and Agent desire to amend the Loan
Agreement as presently in effect as provided herein.


NOW, THEREFORE, for good and valuable consideration hereby acknowledged, the
parties hereto hereby agree as follows:


 SECTION 1.  DEFINITIONS


Section 1.1                          Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement as amended hereby.


  SECTION 2.  AMENDMENTS TO THE LOAN AGREEMENT


Section 2.1                          Amendment to Definition of "Letter of
Credit Subline".   The definition of the term "Letter of Credit Subline"
contained in Section 1.1 of the Loan Agreement as presently in effect is hereby
amended and restated to read in its entirety as follows:


Letter of Credit Subline:  $10,000,000.


SECTION3. CONDITIONS PRECEDENT


            Section 3.1Conditions Precedent.  The effectiveness of this
Amendment is subject to the satisfaction of each of the following conditions
precedents (except if and to the extent that Agent shall have waived such
condition precedent in writing):


(a)            Agent shall have received this Agreement as duly executed by all
parties hereto, which parties shall include all Borrowers, Guarantors, Lenders
and Agent.

--------------------------------------------------------------------------------



SECTION 4.  MISCELLANEOUS


Section 4.1                          Representations and Warranties.  Each of
Obligors represents and warrants to Agent and Lenders that (a) all
representations and warranties relating to such Obligor contained in the Loan
Agreement or any other Loan Document are true and correct as of the date hereof
as if made again on and as of the date hereof (except to the extent that such
representations and warranties were expressly, in the Loan Documents, made only
in reference to another specific date, in which case they are true and correct
as of such specific date), (b) no Default or Event of Default has occurred and
is continuing (after giving effect to this Amendment), (c) such Obligor has all
requisite power and authority to execute and deliver this Amendment, (d) the
execution and delivery of this Amendment by such Obligor has been duly
authorized by all necessary corporate or other organizational action, and does
not and will not violate or result in any breach or contravention of any
Material Contract to which such Obligor is a party or subject, any Organic
Document of such Obligor or any Applicable Law, and (e) the resolutions
previously adopted by the board of directors or equivalent governing body of
each Obligor and previously certified to Agent in connection with the execution
of the Loan Agreement, and all Organic Documents previously delivered to Agent
in connection with the execution of the Loan Agreement, are and remain true and
complete, and in full force and effect, without amendment thereto.


Section 4.2                          Ratifications.  Except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and other Loan Documents are ratified and confirmed and shall continue
in full force and effect.  Obligors, Lenders and Agent agree that the Loan
Agreement and other Loan Documents shall continue to be legal, valid, binding
and enforceable in accordance with their terms except as enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


Section 4.3                          Reference to Loan Agreement, etc.  Each of
the Loan Documents, including the Loan Agreement and any and all other
agreements, documents or instruments now or hereafter executed and/or delivered
pursuant to the terms hereof or pursuant to the terms of the Loan Agreement as
amended hereby, is hereby amended so that any reference in such Loan Document to
the Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.  This Amendment shall constitute a Loan Document.


Section 4.4                          Effect of Amendment.  Each Obligor hereby
(a) agrees that this Amendment shall not limit or diminish the obligations of
any Borrower or other Obligor under the Loan Agreement or any other Loan
Document, and (b) reaffirms its obligations under the Loan Agreement and each of
the other Loan Documents.


            Section 4.5Severability.  If any provision of this Amendment is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment shall not be
affected or impaired thereby and (b) the parties hereto shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


Section 4.6                          Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANOTHER LAW (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).


Section 4.7                          Successors and Assigns.  This Amendment is
binding upon and shall inure to the benefit of Obligors, Lenders and Agent and
their respective successors and permitted assigns, provided that none of
Obligors may assign or transfer any of its rights or delegate any of its duties
or obligations hereunder without the prior written consent of Agent and Required
Lenders.
Section 4.8                          Counterparts; Electronic Signatures.  This
Amendment may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Executed
counterparts of a signature page to this Amendment may be delivered by facsimile
or electronic messaging system, and if so delivered shall have the same force
and effect as manually signed originals for all purposes.


Section 4.9                          Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.
 

--------------------------------------------------------------------------------

Section 4.10                          Entire Agreement.  THIS AMENDMENT, THE
LOAN AGREEMENT AND ALL OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENTS
BETWEEN OR AMONG THE PARTIES HERETO AND THERETO RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO OR THERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY
OF THE PARTIES HERETO OR THERETO.


Section 4.11                          Costs and Expenses.  Borrowers agree to
pay all reasonable out of pocket costs and expenses of Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of counsel to Agent.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


 
BORROWERS:
 
FFE TRANSPORTATION SERVICES, INC.
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
 
LISA MOTOR LINES, INC.
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
 
CONWELL CORPORATION
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
FFE LOGISTICS, INC.
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President




--------------------------------------------------------------------------------





 
GUARANTORS:
 
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
 
CONWELL LLC
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
 
FX HOLDINGS, INC.
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
COMPRESSORS PLUS, INC.
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
FFE DRIVER ACADEMY, INC.
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
 
 
 
 
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.,
as Agent and a Lender
 
By:     /s/ Mark Porter
Name:            Mark Porter
Title:            Senior Vice President
 
 
 



 

